Exhibit 10.1




NORTH SPRINGS PROPERTY

EXPLORATION AND MINING LEASE AND OPTION TO PURCHASE AGREEMENT




This  Exploration and Mining  Lease  and  Option  to  Purchase  Agreement  (the
“Agreement”)  is  made  and entered into this 23 day of July, 2011 by and
between Mountain Gold Claims, LLC. Series 15, (“MGC”) a Nevada limited liability
company, and Lane A. Griffin (“Griffin”), (collectively hereinafter MGC and
Griffin shall be referred to as “Owner”), and North Springs Resources Corp., a
Nevada corporation (“Lessee”).




Recitals




A.

Owner owns or controls the North Springs Property which consists of 16
unpatented lode-mining claims located on BLM lands in the Mineral Ridge Mining
District on the southwest flank of the Silver Peak Range, Esmeralda County,
Nevada.  The North Springs Property claims are described in greater detail in
Exhibit A attached hereto.  Collectively, the North Springs Property, including
but not limited to the claims, shall be referred to as the “Property.”




B.  

Owner desires to lease the Property to Lessee and to grant to Lessee the option
to purchase the Property on the terms and conditions of this Agreement.




Now, therefore, in consideration of their mutual promises, the parties agree as
follows:




1.

Definitions.  The following defined terms, wherever used in this Agreement,
shall have the meanings described below:




1.1

“Area of Interest” or “AOI” shall mean the geographic area and legal description
exterior to the boundary of the claims and effective as of the Property as it
exists on the Effective Date.  The AOI shall be defined as: T 1S, R38E, sections
28, 29, 30, 31 32, and 33, and T 2S, R38E, sections 4, 5 and N ½ 6.




1.2

“Closing” means the delivery and exchange of documents and payments described in
Section 5.




1.3

“Closing Date” means the date on which Lessee’s purchase of the Property is
closed in accordance with Section 5.




1.4

“Data” means any and all factual and interpretative, written, hard copy and
digital geological, geochemical and geophysical data, including but not limited
to reports, documents correspondences, maps, drill logs, drill chips trays,
core, coarse rejects, pulps, core tests, hand samples, surveys, assays,
analyses, production reports, operations, technical, accounting and financial
records, and all other information present, acquired, generated, delivered to or
in Lessee’s possession.  




1.5

“Deed” means the conveyance, included as Exhibit C, which Owner is obligated to
execute and deliver to Lessee on Lessee’s exercise and closing of the Option in
accordance with Section 5.5.




1.6

“Effective Date” means July 23, 2011.




1.7

“Governmental Regulations” means all   directives, laws, orders, ordinances,
regulations and statutes of any federal, state or local agency, court or office.




  

1.8

“Interest Rate” means LIBOR plus two percent (2%) per annum.




1.9

“Lease Year” means each one (1) year period following the Effective Date and
each anniversary of the Effective Date.




1.10

“Lessee” means North Springs Resources Corp., a Nevada Corporation, and its
successors and assigns.




1.11

“Minerals”  means  all  minerals  and  mineral  materials, including  gold,
 silver, platinum  and  platinum  group  metals,  base  metals, antimony,
 chromium,  cobalt, copper, lead, manganese, mercury, nickel, molybdenum,
titanium, tungsten, zinc), and other metals and mineral materials, , that are
on, in or under the Property.  




1.12

“Minimum  Payments”  means  the  minimum  payments  payable  by  Lessee  in
accordance with Section 4.1.





1







--------------------------------------------------------------------------------




1.13

“Net Smelter Returns or NSR” means the net smelter returns from the production
of Minerals from the Property as calculated and determined in accordance with
Exhibit B attached to the Deed.   




1.14

“Option” means the option to purchase the Property granted by Owner to Lessee in
accordance with Section 5.




1.15

“Owner”   means   collectively   Mountain   Gold   Claims, LLC Series 15,
(“MGC”) a Nevada limited liability company, and Lane A. Griffin (“Griffin”), and
their successors and assigns.




1.16

“Property” means the North Springs Property unpatented mining claims and the
“Area of Interest” (AOI) more particularly described in Exhibit A attached
hereto and by this reference incorporated in this Agreement.




1.17

“Purchase Price” means the purchase price for the Property described In Section
5.




1.18

“Royalty” means the production royalty payable in cash or in-kind by Lessee to
Owner in accordance with Section 4.2.

 

2.

Lease and Grant of Rights.  Owner leases the Property to Lessee and grants
Lessee the rights and privileges described in this Section 2.




2.1

Lease.  Owner leases the Property to Lessee for the purpose of exploration for
Minerals. Lessee shall have the right to conduct all customary mineral
exploration activities including, but not limited to geological mapping, soil
sampling, rock chip sampling, geophysical surveys, trenching, drilling, and
excavation of test pits for bulk samples subject to appropriate state federal
permitting. Lessee shall further have the right to develop and mine such
Minerals in accordance with all Federal and State laws and regulations.

 

2.2

Water Rights.  Subject to the regulations of the State of Nevada concerning the
appropriation and taking of water, Lessee shall have the right to appropriate
and use water, to drill wells for the water on the Property and to lay and
maintain all necessary water lines as may be required by Lessee in its
operations on the Property. If lessee acquires or files any application for
appropriation or a permit, it shall cause each such application and permit to be
taken jointly in the names of Owner and Lessee. On termination of this
Agreement, except on Lessee’s exercise and closing of the Option, Lessee shall
assign and convey to Owner all permits and water rights appurtenant to the
Property, which are acquired by Lessee during the term of the Agreement. If
Lessee exercises and closes on the Option, Owner shall assign and convey to
Lessee all permits and water rights appurtenant to the Property.




3.

Term.  The initial term of this Agreement shall commence on the Effective Date
and shall expire ten (10) years after the Effective Date, unless this Agreement
is sooner terminated, canceled or extended.  Owner grants to Lessee and Lessee
shall have the option and right to extend the term of this Agreement for five
(5) additional extension terms of one (1) year each.  If Lessee elects to extend
the term of this Agreement, Lessee shall notify Owner or may extend the term by
paying the Minimum Payment for the proposed extension term.




4.

Payments.  Lessee shall make the following payments to Owner:




4.1

Minimum Payments.  On the dates described below, Lessee shall pay to Owner, on a
pro rata basis based on Ownership which is 50 % to MGC and 50 % to Griffin, the
following rental payments described below:




           

 

Date                                                          Payment Amount

Within 10 days of the Effective Date

$9,000.00

First anniversary of the Effective Date                                   

$12,000.00

Second anniversary of the Effective Date                             

$15,000.00

Third anniversary of the Effective Date                                  

$25,000.00

Fourth anniversary of the Effective Date                               

$30,000.00

Fifth anniversary thereafter of the Effective Date                     

$50,000.00

   

The Minimum Payments shall be nonrefundable. The Minimum Payments shall be
credited against the Royalty, but not the Purchase Price.  The Minimum Payment
which is due within 15 days of the Effective Date shall be delivered and
received by Owners or this Agreement shall be null and void and Lessee shall
have no rights, title or interest to this Agreement, unless modified and agreed
upon in writing by both parties.





2







--------------------------------------------------------------------------------




4.2

Production Royalty.   Lessee shall pay to Owner a production royalty equal to
two percent (2%) of the Net Smelter Returns (“NSR”) from the production or sale
of Minerals from the Property.  Lessee shall calculate and pay the Royalty in
accordance with Exhibit B attached to the Deed, included as Exhibit C.  Lessee
shall pay the Royalty within one (1) month after the last day of each month
during which Lessee sells or ships any Minerals or products of Minerals produced
from the Property. Lessee shall have the option to purchase a portion of the
Royalty representing one percent (1%) of the NSR for one million one hundred
thousand dollars ($1.1 million), in accordance with the terms of the Deed.
 Lessee may exercise its option to purchase such part of the Royalty at any time
during the term of this Agreement or during the time prescribed in the Deed. At
Owner discretion and election, the payment of Precious Metals NSR Royalty may be
paid in Cash or In-kind as defined in Exhibit B. All payments shall be
accompanied by a statement explaining the manner in which the payment was
calculated.




4.3

Method of Payment.  All payments by Lessee to Owner shall be paid by check or
wire transfers at each Owner’s sole discretion, and delivered to Owner at its
address for notice purposes or by wire transfer to an account designated by each
Owner.  Payments shall be delivered to Owner in the amounts of: MGC 50% and
Griffin 50%.  All payments and sums referred to in this Agreement shall be in
United States currency.




4.4

Common Shares. Owner shall receive the following shares of Lessee common stock,
which shall be distributed to Mountain Gold Holdings, LLC Series S 50% and to
Griffin 50% accordingly:




a)

1,000,000 restricted shares of Lessee common stock within ten (10) days of the
Effective Date or this Agreement shall be null and void and Lessee shall have no
rights, title or interest to this Agreement, unless modified and agreed upon in
writing by both parties.




The shares of Lessee common stock shall be deemed fully paid and non-assessable,
and issued in compliance with all applicable federal and state securities laws.
The Owner will have the same privileges and rights as all other holders of
Lessee common stock.   The stock shall be issued and delivered to the Owner
based on their appropriate interest in the Property.  Owner acknowledges that
the stock evidencing the shares shall bear a legend indicating that the shares
have not been registered under the Securities Act of 1933, as amended, and are
restricted securities for purposes of U.S. federal securities laws.  The shares
of Lessee common stock being issued to Owner may not be sold, transferred or
assigned in the absence of an effective registration statement for the
securities under said Act, or an opinion of counsel, in form, substance and
scope customary for opinions of counsel in comparable transactions, that
registration is not required under said Act and that there is an applicable
exemption under the Act.   Lessee shall not unreasonably delay, interfere with
or hinder Owners’ request to remove any restrictive legend associated with the
shares so long as such request is in compliance with U.S. federal securities
laws.




4.5

Late Charge and Interest.  Lessee acknowledges that late payment by Lessee to
Owner of Minimum Payments, Royalty or other payment or sums due from Lessee will
cause Owner to incur costs not contemplated by this Agreement, the exact amount
of which will be extremely difficult to ascertain.  Accordingly, if any Minimum
Payment, Royalty or any other amount due and payable by Lessee is not received
by Owner within ten (10) days after such amount is due, then Lessee shall pay to
Owner a late fee equal to ten percent (10%) of such overdue amount.  The parties
agree that such late fee represents a fair and reasonable estimate of the costs
Owner will incur by reason of any late payment by Lessee.  Owner acceptance of
such late charge shall not constitute a waiver of Lessee’s default with respect
to such overdue amount, nor prevent Owner from exercising any of Owners other
rights and remedies granted under this Agreement.  If any Minimum Payment,
Royalty or other amount payable by Lessee remains delinquent for a period in
excess of thirty (30) days, Lessee shall pay to Owner, in addition to the late
payment, interest from and after the due date based on the Interest Rate.
 Lessee’s payment of such interest shall not excuse or cure any default by
Lessee.  If any Minimum Payments, Royalty or other stock issuances or amount
payable by Lessee remains delinquent for a period in excess of thirty (30) days,
then this Agreement shall be null and void and Lessee shall have no rights,
titles or interests to this Agreement or the Property.




5.

Option.  Owner grants to Lessee the exclusive right to purchase the Property,
subject to the Royalty  reserved  by  Owner,  and  subject  to  Lessee’s
 obligations  under  the  conveyance executed and  delivered by Owner  on the
closing of the Option.   The Purchase Price for the Property shall be Four
Hundred Thousand Dollars ($400,000.00).  The Minimum Payments payable by Lessee
to Owner in accordance with Section 4.1 shall not be credited against the
Purchase Price. Lessee’s payment of the Purchase Price shall not be credited
against the Royalty.




5.1

Notice of Election.  If Lessee elects to exercise the Option, Lessee shall
deliver written notice to Owner during the Term of this Agreement.  Following
Owner’ receipt of Lessee’s notice to exercise the Option, the parties shall make
diligent efforts to close the conveyance of the Property within thirty (30) days
thereafter.





3







--------------------------------------------------------------------------------




5.2

Real Property Transfer Taxes.  Lessee shall pay the real property transfer
taxes, if any, the costs of escrow and all recording costs incurred in closing
of the Option.




5.3   

Proration of Taxes.  Payment of any and all state and local real property and
personal property taxes levied on the Property and not otherwise provided for in
this Agreement shall be the responsibility of the Owner.




5.4       

Payment on Closing.  On closing of the Option, Lessee shall pay the Purchase
Price to Owner.




5.5    

Conveyance on Closing.  If Lessee exercises and closes the Option, Owner shall
execute and deliver to Lessee the Deed.  The parties shall complete the Deed by
inserting the description of the Property and the schedule of the Minimum
Payments.  Owner and Lessee shall execute and deliver such other written
assurances and instruments as are reasonably necessary for the purpose of
closing the purchase of the Property.




5.6

Effect of Closing.  On closing of the Option, Lessee shall own the Property,
subject to the Royalty reserved by Owner and Lessee’s obligations stated in the
Deed.




6.

Compliance With The Law.  Lessee shall, at Lessee’s sole cost, promptly comply
with all Governmental Regulations relating to the  condition, use or occupancy
of the Property by Lessee, including but not limited to all exploration and
development work performed by Lessee during the term of this Agreement.  Lessee
shall, at its sole cost, promptly comply with all applicable Governmental
Regulations regarding reclamation of the Property and Lessee shall defend,
indemnify and hold harmless Owner from any and all actions, assessment, mining
claims, costs, fines, liability, and penalties arising from or related to
Lessee’s failure to comply with any applicable Government Regulations.  Owner
agrees to cooperate with Lessee in Lessee’s application for governmental
licenses, permits and approvals the costs of which shall be borne by Lessee.  




Lessee agrees that Lessee is will complete and is responsible to fence off all
dangerous openings on the property and shall complete all necessary closure
activities and repairs within thirty (30) days of the Effective Date.  




7.         

Lessee’s Work Practices and Reporting.




7.1

Work Practices.  Lessee shall work the Property in a miner-like fashion.




7.2

Inspection.  During the term of this Agreement, Owner shall be permitted to
enter the Property and Lessee’s workings at all reasonable times for the purpose
of inspection, but Owner shall enter on the Property at their own risk and in
such a manner which does not unreasonably hinder, delay or interfere with
Lessee’s operations.




7.3

Reports.  On or before each anniversary Lease Year during which this Agreement
is effective, Lessee shall, at Lessee’s sole costs, deliver to Owner address as
set forth in the Notice provision in Section 22 herein, a report which shall
include a detailed breakdown of expenditures of Lessee’s activities conducted on
the Property for the previous Lease Year, and a digital and hard copy of all new
Data, as well as release letters from third parties of specific surveys and data
generated that is owned and accessible by Owner.




8.

Scope of Agreement.  This Agreement shall extend to and include the unpatented
mining claims described in Exhibit A of this Agreement and in the other exhibits
which are part of this Agreement, and all other interests, mining claims and
property rights made part of and subject to this Agreement in accordance with
this Section 8.  All unpatented mining claims located by Owner or Lessee which
are partially or wholly in the Area of Interest shall be located in Owner name
and shall be part of and subject to this Agreement.  On location by a party of
any mining claims in the Area of Interest, the locating party shall promptly
notify the other party.  The parties shall execute and deliver an amendment of
this Agreement, in recordable form, which provides that the newly located
unpatented mining claims are part of the Property and are subject to this
Agreement.  The amendment may be recorded by either party.





4







--------------------------------------------------------------------------------




9.

Liens and Notices of Non-Responsibility.  Lessee agrees to keep the Property at
all times free and clear of all liens, charges and encumbrances of any and every
nature and description done made or caused by Lessee, and to pay, and defend,
indemnify and hold harmless Owner from and against, all indebtedness and
liabilities incurred by or for Lessee which may or might become a lien, charge
or encumbrance; except that Lessee need not discharge or release any such lien,
charge or encumbrance so long as Lessee disputes or contests the lien, charge or
encumbrance and posts a bond sufficient to discharge lien acceptable to Lessee.
 Subject to Lessee’s right to post a bond in accordance with the foregoing, if
Lessee does not within thirty (30) days following the imposition of any such
lien, charge or encumbrance, cause the same to be released of record, Lessee
shall have, in addition to Lessee’s contractual and legal remedies, the right,
but not the obligation, to cause the lien to be released by such manner as
Lessee deems proper, including payment of the claim giving rise to such lien,
charge or encumbrance.  All sums paid by Lessee for and all expenses incurred by
it in connection with such purpose, including court costs and attorney’s fees,
shall be payable by Lessee to Owner on demand with interest at the Interest
Rate.   Lessee shall, at Lessee’s sole cost, file a Notice of Non-Responsibility
in Owner name with the local County within 30 days of execution of this
Agreement.




10.

Taxes.




10.1

Real Property Taxes.  Owner shall pay any and all taxes assessed and due against
the Property before execution of this Agreement.  Lessee shall pay promptly
before delinquency all taxes and assessments, general, special, ordinary and
extraordinary, that may be levied or assessed during the Term of this Agreement
upon the Property.  All such taxes for the year in which this Agreement is
executed and for the year in which this Agreement terminates shall be prorated
between Owner and Lessee, except that neither Owner nor Lessee shall be
responsible for the payment of any taxes which are based upon income, net
proceeds, production or revenues from the Property assessed solely to the other
party.




10.2

Personal Property Taxes.  Each party shall promptly when due pay all taxes
assessed against such party’s personal property, improvements or structures
placed or used on the Property.




10.3

Income Taxes.  Lessee shall not be liable for any taxes levied on or measured by
Owner income, net proceeds or payments made to Owner under this Agreement or
under the Deed.




10.4

Delivery of Tax Notices.    If Owner receives tax bills or claims which are
Lessee’s responsibility, Owner shall promptly forward them to Lessee for
payment.




11.

Insurance and Indemnity.  Before the commencement of exploration, development
and mining operations on the Property, Lessee shall, at Lessee’s sole cost,
obtain and keep in force during the Term of this Agreement, a policy of
commercial general liability insurance covering property damage and liability
for personal injury occurring on or about the Property, with limits in the
amount of at least one Million Dollars ($1,000,000) per occurrence for injuries
to or death of person, one million dollars ($ 1,000,000) per occurrence for
property damage, and with a contractual liability endorsement insuring Lessee’s
performance of Lessee’s indemnity obligations of this Agreement.  Such policy
shall name Owner as additional insured and contain a cross liability and
severability endorsement.  Lessee’s insurance policy shall also be primary
insurance, without right of contribution from any policy carried by Owner.  A
certificate of insurance and a copy of Lessee’s insurance policy shall be
provided to Owner before any exploration activities by Lessee or its agents or
employees on the Property and shall provide that such policy is not subject to
cancellation, expiration or change, except upon thirty (30) days prior written
notice to Owner.




11.1

Waiver of Subrogation.  Lessee waives any and all rights of recovery against
Owner, and against the partners, members, officers, employees, agents and
representatives of the Owner, for loss or damage to the Property or injury to
person to the extent such damage or injury is covered by proceeds received under
any insurance policy carried by Lessee and in force at the time of such loss or
damage.




11.2

Environmental.  Hazardous Materials means any material, waste, chemical, mixture
or byproduct which:  (a) is or is subsequently defined, listed, or designated
under Applicable Environmental Laws (defined below) as a pollutant, or as a
contaminant, or as toxic or hazardous; or (b) is harmful to or threatens to harm
public health, safety, ecology, or the environment and which is or hereafter
becomes subject to regulation by any federal, state or local governmental
authority or agency.  Applicable Environmental Laws means any applicable
Federal, state, or local government law (including common law), statute, rule,
regulation, ordinance, permit, license, requirement, agreement or approval, or
any applicable determination, judgment, injunction, directive, prohibition or
order of any governmental authority with jurisdiction at any level of Federal,
state, or local government, relating to pollution or protection of the
environment, ecology, natural resources, or public health or safety.





5







--------------------------------------------------------------------------------




11.3

Lessee Hazardous Material Activities.  Lessee shall limit any use, generation,
storage, treatment, transportation, and handling of Hazardous Materials in
connection with Lessee’s use of the Property (collectively “Lessee Hazardous
Materials Activities”) to those Hazardous Materials, and to quantities of them,
that are necessary to perform activities permitted under this Agreement.  Lessee
Hazardous Materials Activities include, without limitation, all such activities
on or about the Property by Lessee’s employees, partners, agents, invitees,
contractors and their subcontractors.  Lessee shall not cause or permit any
Hazardous Materials to be disposed or abandoned at the Property.  Lessee shall
cause all Lessee Hazardous Materials Activities to be performed in strict
conformance to Applicable Environmental Laws.  Lessee shall promptly notify
Owner of any actual or claimed violation of Applicable Environmental Laws in
connection with Lessee Hazardous Materials Activities, and Lessee shall promptly
and thoroughly cure any violation of Applicable Environmental Laws in connection
with Lessee Hazardous Materials Activities.  If any governmental approval,
consent, license or permit is required under Applicable Environmental Laws for
Lessee to perform any portion of its work at the Property, including without
limitation any air emission permits, before commencing any such work, Lessee
shall be solely responsible, at Lessee’s expense, for obtaining and maintaining,
and providing copies of, each approval, consent, license or permit. All Lessee
Hazardous Materials Activities shall be performed by qualified personnel who
have received proper training with respect to Hazardous Materials, including
compliance with applicable OSHA laws and regulations.  Lessee shall cause all
Hazardous Materials present at the Property in connection with Lessee Hazardous
Materials Activities to be safely and securely stored, using double containment.
 Lessee agrees that neither its use of the Property nor Lessee Hazardous
Materials Activities shall result in contamination of the environment.




11.4

Spills of Hazardous Materials.  Lessee shall promptly notify Owner and each
governmental regulatory entity with jurisdiction of any spills, releases, or
leaks of Hazardous Materials that occur in connection with Lessee Hazardous
Materials Activities or Lessee’s use of the Property, including but not limited
to any resulting contamination of the environment (collectively “Lessee
Contamination”).  Lessee further shall promptly notify Owner of any claims of
which Lessee becomes aware regarding any actual or alleged Lessee Contamination.
 Lessee shall be solely responsible at its expense for promptly, diligently and
thoroughly investigating, monitoring, reporting on, responding to, and cleaning
up to completion any and all such Lessee Contamination, in full conformance to
Applicable Environmental Laws (collectively the “Lessee Environmental Response
Work”).  All Lessee Environmental Response Work shall be reported to each
governmental regulatory entity with jurisdiction on an ongoing basis, and Lessee
shall diligently attempt to obtain written concurrence from such each such
regulatory entity that all Lessee Environmental Response Work has been
satisfactorily performed and completed.  Lessee at its expense shall keep Owner
timely informed of Lessee’s progress in responding to any Lessee Contamination,
including but not limited to providing Owner with copies, at Lessee’s expense,
of all reports, work plans, and communications with governmental regulatory
entities.




11.5

Removal of Stored Hazardous Materials.  Before the expiration or termination of
this Agreement, and notwithstanding any other provision of this Agreement, and
in full conformance to Applicable Environmental Laws, Lessee shall:  (a) cause
to be properly removed from the Property all Hazardous Materials stored at the
Property in connection with Lessee’s use of the Property or in connection with
Lessee Hazardous Materials Activities; and (b) cause to be properly dismantled,
closed and removed from the Property all devices, drums, equipment and
containments used for handling, storing or treating Hazardous Materials
Activities.  As part of the closure and removal activities described in the
preceding sentence, Lessee shall cause to be performed representative
environmental sampling of areas of the Property where such handling, storing or
treating of Hazardous Materials occurred, to confirm that no contamination of
the environment has resulted from any Lessee Hazardous Materials Activities.
 Such sampling shall be performed by a qualified environmental consultant
acceptable to Owner, and such consultant shall promptly issue a written report
which describes the consultant’s data, findings, and conclusions, a copy of
which shall be provided to Owner at Lessee’s expense.  If any Lessee
Contamination is discovered, Lessee shall immediately initiate Lessee
Environmental Response Work as prescribed in this Agreement.




11.6

Lessee’s Waiver and Indemnification.  Owner shall not be liable to Lessee and
Lessee waives all claims against Owner for any injury to or death of any person
or damage to or destruction of any personal property or equipment or theft of
property occurring on or about the Property or arising from or relating to
Lessee’s business conducted on the Property.  Lessee shall defend, indemnify and
hold harmless Owner and its members, officers, directors, agents and employees
from and against any and all claims, judgments, damage, demands, losses,
expenses, costs or liability arising in connection with injury to person or
property from any activity, work, or things done, permitted or suffered by
Lessee or Lessee’s agents, partners, servants, employees, invitees or
contractors on or about the Property, or from any breach or default by Lessee in
the performance of any obligation on the part of Lessee to be performed under
the terms of this Agreement (all of the foregoing collectively referred to
hereinafter as General Indemnity Claims), excluding, however, the negligence of
Owner of which negligence Owner has actual knowledge and reasonable time to
correct.  Lessee agrees to defend all General Indemnity Claims on behalf of
Owner, with counsel reasonably acceptable to Owner.  The obligations of Lessee
contained in this Section shall survive the expiration of the term or sooner
termination of this Agreement.





6







--------------------------------------------------------------------------------




11.7

Owner’s Waiver and Indemnification.  Lessee shall not be liable to Owner and
Owner waives all claims against Lessee for any injury to or death of any person
or damage to or destruction of any personal property or equipment or theft of
property occurring on or about the Property or arising from or relating to
Owner’s business conducted on the Property prior to this Agreement. Owner shall
defend, indemnify and hold harmless Lessee and its members, officers, directors,
agents and employees from and against any and all claims, judgments, damage,
demands, losses, expenses, costs or liability arising in connection with injury
to person or property from any activity, work, or things done, permitted or
suffered by Owner or Owner’s agents, partners, servants, employees, invitees or
contractors on or about the Property, or from any breach or default by Owner in
the performance of any obligation on the part of Owner performed prior to this
Agreement (all of the foregoing collectively referred to hereinafter as General
Indemnity Claims). Owner agrees to defend all General Indemnity Claims on behalf
of Lessee, with counsel reasonably acceptable to Owner. The obligations of Owner
contained in this Section shall survive the expiration of the Term or sooner
termination of this Agreement.




11.8

Notice of Violations.  Owner shall notify Lessee of potential violation of
handling Hazardous Materials and if Owner receives no response from Lessee
within five (5) days, and Owner, in its sole discretion, believes that Lessee
Contamination has occurred or that Lessee Hazardous Materials Activities are not
in compliance with Applicable Environmental Laws, then Owner and its
representatives, in addition to any other rights, may have under this Agreement,
may enter upon the Property, may inspect Lessee’s operations, and may take
environmental samples as Owner deems necessary.  If Owner’s inspection discloses
Lessee contamination or non-compliance with Applicable Environmental Laws which
was not previously known by Owner, then without limiting any of Owners’s other
right of remedies, Owner shall be entitled to prompt reimbursement of its costs
of inspection and testing upon presentation to Lessee of billing statements
substantiating such costs.




11.9

Environmental Indemnity.  Lessee shall promptly reimburse, indemnify, defend
(with legal counsel acceptable to Owner, whose consent shall not unreasonably be
withheld) and hold harmless Owner, its employees, assigns,
successors-in-interest, agents and representatives from any and all claims,
liabilities, obligations, losses, causes of action, demands, governmental
proceedings or directives, fines, penalties, expenses, costs (including but not
limited to reasonable attorney’s fees, consultant’s fees and other expert’s fees
and costs), and damages, which arise from or relate to:  (a) Lessee Hazardous
Materials Activities; (b) Lessee Contamination; (c) any non-compliance with
Applicable Environmental Laws in connection with Lessee’s use of the Property;
or (d) a breach of any obligation of Lessee under this Section.




11.10

Survival.  The provisions of this Section are in addition to the other
provisions of this Agreement and shall survive any termination or expiration of
this Agreement.




12.       

Property Maintenance and Work Commitment.




12.1  

Annual Assessment Work.  To the extent required by law, beginning with the
annual assessment work period of September 1, 2011 to September 1, 2012, and for
each subsequent annual assessment work year commencing during the term of this
Agreement, Lessee shall perform,  for the benefit of the Property,  work of a
type customarily deemed applicable as assessment work and of sufficient value to
satisfy the annual assessment work requirements of all applicable federal, state
and local laws, regulations and ordinances, if any, and shall prepare evidence
of the same in form proper for recordation and filing, and shall timely record
and/or file such evidence in the  appropriate federal, state and local office as
required by applicable Federal, State, County and local laws, regulations and
ordinances.  If Lessee elects to terminate this Agreement on or after June 1 of
each year while this Agreement is in effect, Lessee shall be legally bound and
obligated to perform annual assessment work and prepare, record and/or file
evidence of the same for the following annual assessment year.  Lessee shall
deliver to Owner proof of Lessee’s performance of its obligations under this
Section not less than forty-five (45) days before the applicable deadline for
compliance with the applicable deadline for maintenance of the unpatented mining
claims which comprise part of the Property. This Section shall survive
termination of this Agreement.





7







--------------------------------------------------------------------------------




12.2

Federal, State and County Mining Claim Maintenance Fees.   If under  applicable
federal laws and regulations federal annual mining claim maintenance fees are
required to be paid for the unpatented mining claims which constitute all  or
part of the Property, beginning with the annual assessment work period of
September 1, 2011 to September 1, 2012, Lessee shall timely and properly pay the
Federal, State and County  annual mining claim maintenance fees, and shall
execute and record or file, as applicable, proof of payment of the Federal,
State and County annual mining claim maintenance fees and of Owner intention to
hold the unpatented mining claims which constitute the Property.  If Lessee
elects to terminate this Agreement on or after June 1 of each year while this
Agreement is in effect, Lessee shall be legally bound and obligated for payment
of the Federal, State and County annual mining claim maintenance fees for the
following annual assessment year, and prepare, record and/or file evidence of
the same for the following annual assessment year.  Lessee shall deliver to
Owner proof of Lessee’s performance of its obligations under this Section not
less than forty-five (45) days before the applicable deadline for compliance
with the applicable deadline for maintenance of the unpatented mining claims
which comprise part of the Property. This Section shall survive termination of
this Agreement.




12.3  

Work Commitment.  As a condition to the continued effectiveness of this
Agreement, Lessee must expend during the term of this Agreement on or for the
exploration and development of the Property the sums described below.  The work
commitment expenditures may consist of expenses incurred as follows:
geochemical, geological and geophysical surveys and sampling of the Property,
salaries and wages spent directly on field related expense on the project ,
travel and lodging expenses, consultants' and contractors' fees, drilling,
sample and assay costs, location, amendment  and  relocation  of  unpatented
 mining claims,  and  all  other  expenses  reasonably  incurred  by  Lessee  to
 explore  and  develop  the Property.  Federal and County Mining Claim
Maintenance Fees and staking and filing fees are not expenses that Lessee may
expense towards the Work Commitment.  Lessee shall deliver annually within 30
days of the effective anniversary date documentary evidence sufficient to prove
the work commitment expenditures.  The work commitment expenditures are as
follows:




                  

Lease Year                                                     

Amount           

First Lease Year                                               

$10,000.00

Second Lease Year                                           

$25,000.00

Third Lease Year                                              

$50,000.00

Fourth Lease Year

$100,000.00

Fifth Lease Year and thereafter

$250,000.00




All work expenditures made by Lessee during any Lease Year in excess of the work
commitment expenditures required for such Lease Year shall be credited, as far
as they will go, against work commitment requirements for any subsequent Lease
Year. For any work commitment expenditure not fulfilled with the above work
commitment time frames, the difference between the actual expenditure and the
minimum work commitment expenditures shall be paid to Owner at a rate of 75% of
the remaining expenditure in US dollars as the fulfillment of lessee’s
obligation and lessee shall be entitled to keep (and not expend) 25% of such
remaining expenditure.

 

13.       

Amendment of Mining Laws.    The parties acknowledge that legislation for the
amendment or repeal of the mining laws of the United States applicable to the
Property has been, and in the future may be, considered by the United States
Congress.  The parties desire to insure that any and all interests of the
parties in the lands subject to the unpatented mining claims which comprise all
or part of the Property, including any rights or interests acquired in such
lands under the mining laws as amended, repealed or superseded, shall be part of
the Property and shall be subject to the Agreement.  If the mining laws
applicable to the unpatented mining claims subject to  this  Agreement  are
 amended,  repealed  or  superseded,  the  conversion  or  termination  of
Owner's interest in the Property pursuant to such amendment, repeal or
supersession of the mining laws shall not be considered a deficiency or defect
in Owner's title in the Property, and Lessee shall have no right or claim
against Owner resulting from the conversion, diminution, or loss of Owner's
interest in and to the Property, except as expressly provided in this Agreement.
The Lessee shall be obligated to execute and pay for incorporating these
regulated changes.




If pursuant to any amendment or supersession of the mining laws Owner is granted
the right to convert its interest in the unpatented mining claims comprising the
Property to a permit, license, lease, or other right or interest, all converted
interests or rights shall be deemed to be part of the Property subject to this
Agreement.  Upon the grant or issuance of such converted interests or rights,
the parties shall execute and deliver an addendum to this Agreement, in
recordable form, by which such converted interests or rights are made subject to
this Agreement.





8







--------------------------------------------------------------------------------




14.       

Relationship of the Parties.




14.1

No Partnership.  This Agreement shall not be deemed to constitute any party, in
its capacity as such, the partner, agent or legal representative of any other
party, or to create any joint  venture,  partnership,  mining  partnership  or
 other  partnership  relationship  between  the parties.




14.2

Competition.  Except as expressly provided in this Agreement, each party shall
have the free and unrestricted right independently to engage in and receive the
full benefits of any and all business endeavors of any sort outside the Property
or outside the scope of this Agreement, whether or not competitive with the
endeavors contemplated under this Agreement, without consultation with or
participation of the other party.  In particular, without limiting the
foregoing, neither party to this Agreement shall have any obligation to the
other as to any opportunity to acquire any interest, property or right offered
to it outside the scope of this Agreement.




15.       

Inspection.  Owner or Owner’s duly authorized representatives shall be permitted
to enter on the Property and Lessee’s workings at all reasonable times for the
purpose of inspection, but they shall enter on the Property at their own risk
and in such a manner which does not unreasonably hinder, delay or interfere with
Lessee’s operations.




16.       

Title.   Owner represents to Lessee to the best of their knowledge and belief as
follows:  (a) the unpatented mining claims which were located by Owner and which
are part of the Property were properly located in accordance with applicable
federal and state laws and regulations; (b) the unpatented mining claims which
are part of the Property are in good standing, and subject to the paramount
title of the United States,  Owner has the good right and full power to lease
and to convey the unpatented mining claims which are part of the property; (c)
the unpatented mining claims are free and clear of adverse claims, liens or
encumbrances and Owner has good and marketable title to the Property; and, (d)
the assessment work requirements for the claims have been performed and all
filings and recordings of proof of performance have been made properly and the
federal annual mining claim maintenance and rental fees have been paid properly.
  Owner disclaims any representation or warranty concerning the existence or
proof of a discovery of locatable Minerals on or under the Property.




17.       

Covenants, Warranties and Representations.  Each of the parties covenants,
warrants and represents for itself as follows:




17.1

Compliance with Laws.  That it has complied with all applicable laws and
regulations  of  any  governmental  body,  federal,  state  or  local,
 regarding  the  terms  of  and performance of its obligations under this
Agreement.




17.2

No Pending Proceedings.  That there are no lawsuits or proceedings pending or
threatened which affect its ability to perform the terms of this Agreement.




17.3

Costs.  That it shall pay all costs and expenses incurred or to be incurred by
it in negotiating  and  preparing  this  Agreement  and  in  closing  and
 carrying  out  the  transactions contemplated by this Agreement.




17.4

Brokers.    That  it  has  had  no  dealings  with  any  agent,  broker  or
 finder  in connection with this Agreement, and shall indemnify, defend and hold
the other party harmless from and against any claims that may be asserted
through such party that any agent’s broker’s or finder’s fee is due in
connection with this Agreement.




17.5

Patriot Act.  That it is not on the Specially Designated National & Blocked
Persons List of the Office of Foreign Assets Control of the United States
Treasury Department and is not otherwise blocked or banned by any foreign assets
office rule or any other law or regulation, including the USA Patriot Act or
Executive Order 13224.




17.6

Lessee represents and warrants to Owner that:




a)

it is qualified to acquire and dispose of interests in, and to explore, develop
and exploit, mining properties in the State of Nevada;

b)

it has full power, capacity and authority to carry on its business and to enter
into and perform its obligations under this Agreement and any agreement or
instrument referred to or contemplated by this Agreement;

c)

all necessary corporate and shareholder or partnership approvals have been
obtained and are in effect with respect to the transactions contemplated hereby,
and no further action on the part of the directors or shareholders is necessary
or desirable to make this Agreement valid and binding on it;





9







--------------------------------------------------------------------------------




d)

neither the execution and delivery of this Agreement nor any of the agreements
referred to herein or contemplated hereby, nor the consummation of the
transactions hereby contemplated conflict with, result in the breach of or
accelerate the performance required by its constating documents or any agreement
to which it is a party;

30

it is familiar with the laws and regulations that relate to the Property
(including without limitation, the laws and regulations of the Nevada State Land
Department); and,

f)

there is no finders’ fee or other obligations imposed upon the Lessee related to
the execution of the Option, and the Lessee shall indemnify and hold harmless
the Owner from any such claim.




17.7

Owner hereby represents and warrants to Lessee that:




a)

they have full power, capacity and authority to enter into and perform its
obligations under this Agreement and any agreement or instrument referred to or
contemplated herein;

b)

neither the execution and delivery of this Agreement nor any of the agreements
referred to herein or contemplated hereby, nor the consummation of the
transactions hereby contemplated conflict with, result in the breach of or
accelerate the performance required by, any agreement to which Owner is a party;

c)

each of the unpatented mining claims included in and comprising the Property
have been duly issued by the State of Nevada and are in good standing and
Vendors hold an undivided, sole and exclusive 100% interest in and to each of
the permits comprising the Property, free and clear of all liens, charges,
royalties and encumbrances;

d)

there are no pending or threatened actions, suits, claims or proceedings
regarding the Property or any portion thereof of which Owner is aware;

e)

they do not warrant the accuracy of any data or technical information furnished
to Lessee either before or subsequent to the execution of this Agreement; and

f)

they have the exclusive right to enter into this Agreement, have not made any
sale, lease or agreement affecting the rights granted herein, and have all
necessary powers and authority to dispose of any and all rights, titles and
interests in and to the Property in accordance with the terms of this Agreement.




17.8

The representations and warranties set forth herein are conditions on which the
parties have relied in entering into this Agreement and will survive the
acquisition of any interest in the Property by Lessee and each of the parties
will indemnify and save the other harmless from all loss, damage, costs, actions
and suits arising out of or in connection with any breach of any representation,
warranty, covenant, agreement or condition made by it and contained in this
Agreement.




18.

Termination by Expiration, Default or Agreement.  This Agreement shall terminate
as expressly provided herein, unless earlier terminated by mutual written
agreement.




18.1

Termination by Lessee and Quitclaim Deed. Lessee may at any time terminate this
Agreement by giving thirty days (30) written notice to Owner.  If Lessee
terminates this Agreement, Lessee shall perform all obligations and pay all
payments which accrue or become due before the termination date.  At the signing
of this Agreement, Lessee shall execute a Quitclaim Deed and Assignment in form
acceptable by Owner and for recording that will be held in escrow at Lessee’s
sole expense, which shall transfer any and all Lessee’s right, title and
interest in the Property to Owner.  Within ten (10) days after termination of
this Agreement by Lessee, the parties agree that the Quitclaim Deed and
Assignment shall be released to Owner.  




18.2

Default by Lessee and Termination by Owner.  Any material failure by Lessee to
perform any of its covenants, liabilities, obligations or responsibilities under
this Agreement and in particular obligations and payments shall be a default.
  Owner may give Lessee written notification of a default and if the default is
not remedied within thirty (30) days after receipt of the notice, (provided the
default can reasonably be cured within the time, or, if not, if Lessee has not
within that time commenced action to cure the same or does not after such
commencement diligently prosecute such action to completion), this Agreement
shall expire and terminate immediately and Owner shall deliver a Termination
Notice.  Upon Termination, Lessee shall have no rights, titles or interests of
any and all kinds whatsoever in the Property or any other rights.  On
termination of this Agreement based on Lessee’s default, within ten (10) days
after termination, Lessee shall and the right to instruct and authorize the
escrow company or Lessee’s attorney to release and deliver to Owner the
Quitclaim Deed and Assignment.   





10







--------------------------------------------------------------------------------




18.3

Continuing Obligations and Environmental Liabilities.  During the Term of this
Agreement and after termination or expiration under this Section 18, Lessee
shall remain liable for liabilities to Owner and/or third parties arising out of
or related to Lessee's use of and/or activities on the Property, including
environmental liabilities and related bonding requirement.  Lessee's liabilities
and obligations shall include environmental damage and liabilities, which are
caused by or as a result of work done on the Property as described in Section 6
of this Agreement.  This provision shall survive expiration or termination of
this Agreement.




18.4

Surrender of the Property and Disposition of Assets on Termination.  On
expiration or termination of this Agreement, Lessee shall take all actions
necessary to wind up the activities on the Property and to promptly cease all
operations on the Property.  On Lessee’s termination of this Agreement, Lessee
shall give Owner a ninety (90) day option to have transferred to Owner any
and/or all of Lessee’s rights, titles, interests, personal property, including,
but not limited buildings, equipment and structures and Data on the Property
without cost, and free and clear of all encumbrances.  If Owner elects not to
transfer any portion and/or all of Lessee’s rights, titles, interests, personal
property, buildings, equipment and structures and Data on the Property Lessee at
its sole cost shall remove from the Property within one hundred eighty (180)
days of the expiration or termination of this Agreement, all or that portion of
Lessee’s personal property, buildings, equipment and structures Owner elected
not to have transferred to their sole right, title and interest.  All costs and
expenses incurred in connection with the removal or disposal of any and/or all
of the personal property, including all buildings, equipment and structures and
Data on the Property and the termination of this Agreement and any business
related to this Section shall be expenses chargeable to Lessee and reimbursed to
Owner or its Affiliates. This provision shall survive expiration or termination
of this Agreement.




18.5

Right to Data after Termination.  Within thirty (30) days following termination
or expiration of this Agreement, Lessee shall deliver to Owner at its sole costs
all Data, as defined in Section 1 Definitions, , a digital and a hard copy of
 all factual and interpretative Data, and at Owner’s request and option, Lessee
shall deliver to Owner at Owner’s requested location, all or a portion of all
drilling samples, core, chip trays, hand samples, pulps, pan concentrates, rocks
and soil samples taken or associated with the Property or in Lessee’s
possession.   Lessee shall pay all reasonable costs of written, hard-copy and
digital reproductions.




18.6

Non-Compete Covenants.  Should Lessee terminate this agreement, Lessee shall not
directly or indirectly acquire any rights, titles or interests to any portion of
the Property, for a period of two (2) year from the date of termination.   If
Lessee breaches this Section, Lessee shall be obligated and shall within fifteen
(15) days of the breach, convey to Owner,  without cost, any and all such
interest or any and all other rights, titles and interests so acquired by
Lessee.  Such conveyance shall be made in writing and can be accepted by Owner
at any time within ninety (90) days after the offer is delivered and received by
Owner.  Failure of Lessee to comply with this Section shall be a breach by
Lessee of this Agreement, and Owner shall have any and all legal recourse to
recoup its losses and damages at Lessee’s sole expense, including but not
limited to attorney and legal fees.

  

 

18.7.

Continued Authority.  On termination of the Agreement, Lessee shall complete any
transaction and satisfy any obligation, unfinished or unsatisfied, at the time
of such termination or withdrawal, if the transaction or obligation arises out
of operations prior to such termination or withdrawal.  Owner shall have the
power and authority to grant or receive extensions of time or change the method
of payment of an already existing liability or obligation, prosecute and defend
actions on behalf of both parties and the Property, and take any other
reasonable action.




19.       

Confidentiality.  The terms of this Agreement and any data and information,
 coming into the parties’ possession by virtue of this Agreement shall be deemed
confidential and shall not be disclosed to outside third parties except as may
be  required to publicly record or protect  title  to  the  Property  or  to
 publicly  announce  and  disclose  information  under Governmental Regulations
or under the rules and regulations of any stock exchange on which the stock of
any party, or the parent or affiliates of any party, is listed.   Neither party
shall disclose any confidential information without written permission of the
other party, which shall not be unreasonable withheld.  If either party
negotiates for a transfer of all or any portion of its interest in the Property
or under this Agreement or negotiates to procure financing or loans relating to
the Property, in order to facilitate any such negotiations such party shall have
the right to furnish information to third parties, provided that each third
party to whom the information is disclosed agrees to maintain its
confidentiality in the manner provided in this Section.





11







--------------------------------------------------------------------------------




20.       

Assignment.




20.1    

Assignments and Transfers.  This Agreement and the terms and the conditions
hereof shall be freely assignable and shall be binding upon and extend to the
successors, heirs, and assigns of the parties; provided, however, that: (a) no
transfer, assignment, royalty or other monies payable or the rights hereunder,
however accomplished, shall operate to enlarge the obligations or diminish the
rights of the parties; and (b) no assignment or transfer by Owner or Lessee
shall be effective until Lessee or Owner has received written notice of such
assignment or transfer.  Upon an assignment or transfer, the assigning party and
its assignee shall give written notice of such assignment to the non-assigning
party, specifying therein the name(s) and address(s) (for notices and payments)
of the assignee and the rights, titles and interests assigned.  Following an
assignment or transfer by Owner or Lessee, the assignee or transferee shall be
deemed to be included in the term “Owner” or “Lessee” for all purposes of this
Agreement.




20.2

Lessee’s Assignment.  Lessee may assign or sublease all or any part of its
interest in this Agreement or the Property.




20.3

Owner’s Assignment.   Owner shall have the right to assign, convey, encumber,
sublease, grant any concession, or license or otherwise transfer all or any part
of its interest in this Agreement or the Property.  No change in ownership in
the Property shall affect Lessee's obligations under this Agreement unless and
until Owner delivers and Lessee receives copies of the documents which
demonstrate the change in ownership of Owner's interest.  Until Lessee receives
Owner's notice and the documents required to be delivered under this Section,
Lessee shall continue to make all payments under this Agreement as if the
transfer of Owner's interest had not occurred.  No division of Owner's interest
as to all or any part of the Property shall enlarge Lessee's obligations or
diminish Lessee's rights under this Agreement.




21.       

Memorandum Agreement.  The parties shall execute and deliver a memorandum of
this Agreement.  The execution of the memorandum shall not limit, increase or in
any manner affect any of the terms of this Agreement or any rights, interests or
obligations of the parties.




22.       

Notices.  Any notices required or authorized to be given by this Agreement shall
be in writing and shall be sent either by commercial courier, facsimile, or by
certified U.S. mail, postage prepaid and return receipt requested, addressed to
the proper party at the address stated below or such address as the party shall
have designated to the other parties in accordance with this Section.  Such
notice shall be effective on the date of receipt by the addressee party, except
that any facsimiles received after 5:00 p.m. of the addressee’s local time shall
be deemed delivered the next day.




If to Owner:

Mountain Gold Claims, LLC, Series 15

PO Box 21146

Reno, NV  89515

775-849-1985




AND




Lane A. Griffin and Associates

321 Spokane Street

Richland, WA 99354

206-790-3346

 

Delivery of all Data to:

Mountain Gold Claims, LLC Series 15

760 Brenda Way

Washoe Valley, Nevada 89704




If to Lessee:

North Springs Resources Corp.

200 S Virginia, 8th Floor

Reno, NV 89501

(775) 398-3078




23.

Binding Effect of Obligations.   This Agreement shall be binding upon and inure
to the benefit of the respective parties and their successors or assigns.





12







--------------------------------------------------------------------------------




24.

Entire Agreement.  The parties agree that the entire agreement between them is
written in this Agreement and in a memorandum of agreement to be subsequently
executed.  There are no terms or conditions, express or implied, other than
expressly stated in this Agreement.  This Agreement may be amended or modified
only by a written instrument signed by the parties with the same formality as
this Agreement.




25.

Governing Law and Forum Selection.  This Agreement shall be construed and
enforced in accordance with the laws of the State of Nevada.  Any action or
proceeding concerning the construction, or interpretation of the terms of this
Agreement or any claim or dispute between the parties shall be commenced and
heard in the State of Nevada.




26.

Multiple   Counterparts.    This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute the same Agreement.




27.

Severability.  If any part, term or provision of this Agreement is held by a
court of competent  jurisdiction  to  be  illegal  or  in  conflict  with  any
 Governmental  Regulations,  the validity  of  the  remaining  portions  or
 provisions  shall  not  be  affected,  and  the  rights  and obligations of the
parties shall be construed and enforced as if the Agreement did not contain the
particular part, term or provision held to be invalid.




28.

Time of Essence.  Time is of the essence in the performance of the parties’
obligations under this Agreement.




 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




 [SIGNATURE PAGE FOLLOWS]





13







--------------------------------------------------------------------------------

The parties have executed this Agreement effective as of the Effective Date.




LEASEE:




North Springs Resources Corp.







/s/ Harry Lappa ____________________________    Date:_8/2/2011____________

By:  Harry Lappa, President







OWNERS:




Mountain Gold Claims, LLC Series 15







_________________________________________   

Date: ___________________

By:  Thomas Callicrate, Manager










Lane A. Griffin







__________________________________________  

 Date: ___________________

By:   Lane A. Griffin

















14







--------------------------------------------------------------------------------

EXHIBIT A




To




North Springs Property

Exploration and Mining Lease and Option to Purchase Agreement

_________________________________________________________________________




DESCRIPTION OF PROPERTY, INCLUDING THE AREA OF INTEREST




A.

Property: The following unpatented lode mining claims located in the Mineral
Ridge Mining District, Township 1and 2 South, Range 38 East, Esmeralda County,
Nevada.







B.

Claim Group Names




Name of Claim

BLM NMC No.

County File No.




NS 1, 2

824798 - 824799

155325, 155326

NS 3-8

879666 - 879671

161357-161361

CS 1, 2

824796 - 824797

155322, 155323

CS 3-6

879660 – 876663

161350-161353

NSP 29, 30

884103 – 884104

161763, 161764







C.

Area of Interest: There shall be an Area of Interest (AOI) exterior to the
boundary of the claims as described: T 1S, R38E, sections 28, 29, 30, 31 32, and
33, and T 2S, R38E, sections 4, 5 and N ½ 6.



























































15







--------------------------------------------------------------------------------

Exhibit B




To




North Springs Property

Exploration and Mining Lease and Option to Purchase Agreement

_________________________________________________________________________________________




DESCRIPTION OF ROYALTY – NET SMELTER RETURNS




Lessee:

North Springs Resources Corp.




Owner:

Mountain Gold Claims, LLC Series 15 and Lane A. Griffin




1.

Definitions.   The terms defined in the instrument to which this Exhibit is
attached and made a part of shall have the same meanings in this Exhibit. The
following definitions shall apply to this Exhibit.




1.1

“Gold Production” means the quantity of refined gold outturned to Lessee’s
account by an independent third party refinery for gold produced from the
Property during the month on either a provisional or final settlement basis.




1.2

 “Gross Value” shall be determined on a month basis and have the following
meanings with respect to the following Minerals:




1.2.1

Gold




a)

If Lessee sells gold concentrates, dore or ore, then Gross Value shall be the
value of the gold contained in the gold concentrates, dore and ore determined by
utilizing (1) the mine weights and assays for such gold concentrates, dore, and
ore; (2) a reasonable recovery rate for the refined gold recoverable from such
gold concentrates, dore and ore (which shall be adjusted annually to reflect the
actual recovery rate of refined metal from such gold concentrates, dore and
ore); and (3) the Monthly Average Gold Price for the month in which the gold
concentrates, dore, and ore were sold.




b)

If Lessee produces refined gold (meeting the specifications of the London
Bullion Market Association, and if the London Bullion Market Association no
longer prescribes specifications, the specifications of such other association
generally accepted and recognized in the mining industry)  from Minerals, and if
Section 1.2.1 (a) above is not applicable, then for purposes of determining
Gross Value, the refined gold shall be deemed to have been sold at the Monthly
Average Gold Price for the month in which it was refined. The Gross Value shall
be determined by multiplying Gold Production during the month by the Monthly
Average Gold Price.




1.2.2

Silver




a)

If Lessee sells silver concentrates, dore, or ore, then Gross Value shall be the
value of the silver contained in the silver concentrates, dore, or ore
determined by utilizing: (1) the mine weights and assays for such silver
concentrates, dore or ore; (2) a reasonable recovery rate for the refined silver
recoverable from such silver concentrates, dore and ore (which shall be adjusted
annually to reflect the actual recovery rate of refined metal from such silver
concentrates, dore and ore); and (3) the Monthly Average Silver Price for the
month in which the silver concentrates, dore or ore were sold.





16







--------------------------------------------------------------------------------




b)

If Lessee produces refined silver (meeting the specifications for refined silver
subject to the New York Silver Price published by Handy & Harmon, and if Handy &
Harmon no longer publishes such specifications, the specifications of such other
association or entity generally accepted and recognized in the mining industry)
from Minerals, and if Section 1.2.2 (a) above is not applicable, the refined
silver shall be deemed to have been sold at the Monthly Average Silver Price for
the month in which it was refined. The Gross Value shall be determined my
multiplying Silver Production during the month by the Monthly Average Silver
Price.




1.2.3

All Other Minerals




a)

If Lessee sells any concentrates, fore or ore of Minerals other than gold or
silver, then Gross Value shall be the value of such Minerals determined by
utilizing: (1) the mine weights and assays for such Minerals: (2) a reasonable
recovery rate for the Minerals (which shall be adjusted annually to reflect the
actual recovery rate of recovered or refined metal or product from such
Minerals); and (3) the monthly average price for the Minerals or product of the
Minerals for the month in which the concentrates, dore or ore was sold. The
monthly average price shall be determined by reference to the market for such
Minerals or product which is recognized in the mining industry as authoritative
and reflective of the market for such Minerals or product.




b)

If Lessee produces refined or processed metals from Minerals other than refined
gold or refined silver, and if Section 1.2.3 (a)  above is not applicable, then
Gross Value shall be equal to the amount of the proceeds received by Leases
during the month from the sale of such refined or processed metals. Lessee shall
have the right to sell such refined or processed metals to an affiliated party,
provided that such sales shall be considered, solely for purposes of determining
Gross Value, to have been sold at process and on terms no less favorable than
those that would be obtained from an unaffiliated third party in similar
quantities and under similar circumstances.




1.3

“Minerals” means gold, silver, platinum, antimony, mercury, copper, lead, zinc,
and all other mineral elements, and mineral compounds and geothermal resources
which are contemplated to exist on the Property or which are after the Effective
Date discovered on the Property and which can be extracted, mined, or processed
by any method presently known or developed or invented after the Effective Date.




1.4

“Monthly Average Gold Price” means the average London Bullion Market Association
Afternoon Gold Fix, calculated by dividing the sum of all such process reported
for the month by the number of days for which such process were reported during
that month. If the London Bullion Market Association Afternoon Gold Fix ceases
to be published, all such references shall be replaced with references to prices
of gold for immediate sale in another established market selected by Lessee, as
such prices are published in Metals Week magazine and if Metals Week magazine no
longer publishes such prices, the prices of such other association or entity
generally accepted and recognized in the mining industry.




1.5

“Monthly Average Silver Price” means the average New York Silver Price as
published daily by Handy & Harmon, calculated by dividing the sum of all such
prices reported for the month by the number of days in such month for which such
prices were reported. If the Handy & Harmon quotations cease to be published,
all such references shall be replaced with references to prices of silver for
immediate sale in another established market selected by Lessee as published in
Metals Week magazine, and if Metals Week magazine no longer publishes such
prices, the prices of such other association or entity generally accepted and
recognized in the mining industry.




1.6

“Net Smelter Returns” means the Gross Value of all Minerals except for barite
and barium Minerals, less the following costs, charges, and expenses paid or
incurred by Lessee with respect to the refining and smelting of such Minerals.




1.6.1

Charges for smelting and refining (including sampling, assaying and penalty
charges), but not any charges or costs of agglomeration, beneficiation,
crushing, extraction, milling, mining, or other processing.





17







--------------------------------------------------------------------------------




1.6.2

Actual costs of transportation (including freight, insurance, security,
transaction taxes, handling, port, demurrage, delay and forwarding expenses
insured by reason of or in the course of such transportation) of concentrates or
dore metal from the Property to the smelter or refinery, but not any charges or
costs of transportation of Minerals or ores from any mine on the Property to an
autoclave, concentrator, crusher, heap or other leach process, mill or plant
which is not a smelter or refinery.




1.7

“Property” means the real property described in the instrument to which these
Net Smelter Returns provisions are attached and made a part.




1.8

 “Silver Production” means the quantity of refined silver outturned to Lessee’s
account by an independent third party refinery for silver produced from the
Property during the month on either a provisional or final settlement basis.




2.

Payment Procedures




2.1

Accrual of Obligation. Lessee’s obligation to pay the royalty shall accrue and
become due and payable upon the sale or shipment from the Property of unrefined
metals, dore metal, concentrates, ores or other Minerals or Mineral products or,
if refined metals are produced, upon the outturn of refined metals meeting the
requirements of the specified published price to Lessee’s account.




2.2

Futures or Forward Sales, Etc. Except as provided in Sections 1.2.1 (a), 1.2.2
(a), and 1.2.3. (a) (regarding sales of unprocessed gold and silver and sales of
Minerals other than gold and silver), Gross Value shall be determined
irrespective of any actual arrangements for the sale or other disposition of
Minerals by Lessee, specifically including but not limited to forward sales,
futures trading or commodities options trading, and any other price hedging,
price protection, and speculative arrangements that may involve the possible
delivery of gold, silver, or other metals produced from Minerals.




2.3

Monthly Calculations and Payments.  Net Smelter Returns Royalties shall be
determined on a monthly basis. Lessee shall pay Owner each monthly royalty
payment on or before the last business day of the month immediately following
the month in which the royalty payment obligation accrued. Lessee acknowledges
that late payment by Lessee to Owner of royalty payments will cause Owner to
incur costs, the exact amount of which will be difficult to ascertain.
Accordingly, if any amount due and payable by Lessee is not received by Owner
with ten (10) days after such amount is due, then Lessee shall pay to Owner a
late charge equal to ten percent (10%) of such overdue amount. Owner’s
acceptance of such late charge shall not constitute a waiver of Lessee’s default
with respect to such overdue amount, nor prevent Owner from exercising any of
Owner’s other rights and remedies. If any amount payable by Lessee remains
delinquent for a period in excess of thirty (30) days, Lessee shall pay to
Owner, in addition to the late payment, interest from and after the due date at
the statutory interest rate.




2.4

Statements.  At the time of payment of the Royalty, Lessee shall accompany such
payment with a statement which shows in detail the quantities and grades of
refined gold, silver, or other metals or dore, concentrates or ores produced and
sold or deemed sold by Lessee in the preceding month; the Monthly Average Gold
Price and Monthly Average Silver Price, as applicable; costs and other
deductions, and other pertinent information in detail to explain the calculation
of the payment with respect to such month. Payment shall be made to the address
provided in the agreement or instrument to which this Exhibit is attached for
purposed of notices or by wire transfer to an account which Owner designates.




2.5

Inventories and Stockpiles. Lessee shall include in all monthly statements a
description of the quantity and quality of any gold and silver dore that has
been retained as inventory for more than ninety (90) days. Owner shall have
thirty (30) days after receipt of the statement to either: (a) elect that the
dore be deemed sold with Gross Value to be determined as provided in Sections
1.2.1 (b), with respect to gold, and 1.2.2 (b), with respect to silver, as of
such thirtieth (30th) day utilizing the mine weights and assays for such dore
and utilizing a reasonable recovery rate for refined metal and reasonable deemed
charges for all deductions which Lessee is authorized to take, or (b) elect to
wait until such time as the royalty payment otherwise would become payable
pursuant to sections 1.2.1 (b) and 1.2.2 (b). The Lessee’s failure to respond
within such time shall be deemed to be an election to use the methods described
in Sections 1.2.1 (b) and 1.2.2. (b).





18







--------------------------------------------------------------------------------




2.6

Audit.  Upon reasonable notice and at a reasonable time, the Owner shall have
the right to audit and examine the Lessee’s accounts and records relating to the
calculation of the Net Smelter Returns royalty payments. If such audit
determines that there has been a deficiency or an excess in the payment made to
Owner, such deficiency or excess shall be resolved by adjusting the next monthly
royalty payment due Owner. Owner shall pay all costs of such audit unless a
deficiency of three percent (3%) or more of the royalty payment due for the
calendar month in question is determined to exist. All books and records used by
Lessee to calculate the royalty payments shall be kept in accordance with
generally accepted accounting principles applicable to the mining industry.




2.7

Sampling and Commingling.  Lessee shall have the right to commingle Minerals and
ores from the Property and materials from other properties, provided, that
Lessee first informs Owner, in writing, of Lessee’s intention to commingle and
delivers to Owner a detailed written description of Lessee’s commingling plan.
Owner shall have ninety (90) days during which to review, comment on and approve
Lessee’s commingling plan. In any and all events, all Minerals and ores shall be
measured and sampled by Lessee in accordance with sound mining and metallurgical
practices for metal and mineral content before commingling of any such Minerals
or ores with materials from any other property. Representative samples of
materials from the Property intended to be commingled shall be retained by
Lessee, and assays of these samples shall be made before commingling to
determine the metal content of each ore. Detailed records shall be kept by Owner
showing measurements, assays of metal content and gross metal content of the
materials from the Property that are commingled.























19







--------------------------------------------------------------------------------

Exhibit C




To




North Springs Property

Exploration and Mining Lease and Option to Purchase Agreement

_________________________________________________________________________________________




QUITCLAIM DEED WITH RESERVATION OF ROYALTY




This Quitclaim Deed with Reservation of Royalty (the “Deed”) is made by and
among Mountain Gold Claims, LLC Series 15., a Nevada limited liability company,
and Lane A. Griffin (collectively, the “Owner”), and North Springs Resources
Corp., a Nevada corporation (“NSRS”)




Recitals




A.

Owner and NSRS are parties to the Mining Lease and Option to Purchase Agreement
effective as of July 23, 2011 (the “Agreement”), concerning the North Springs
Property and other unpatented mining claims situated in Esmeralda County,
Nevada, more particularly described in Exhibit A attached hereto and by this
reference incorporated in this Deed (collectively the “Royalty Property”), in
accordance with which Owner agreed to sell to NSRS all of Owner’s right, title,
and interest in and to the Royalty Property, subject to Owner’s reservation to
Owner of the production royalty (the “Royalty”) described in this Deed.




B.

Owner and NSRS have closed the purchase and sale of the Royalty Property in
accordance with the Agreement.




In consideration of the parties’ rights and obligations under the Agreement, the
parties agree as follows:




1.

Quitclaim.   Owner quitclaims to NSRS, and its assigns and successors forever,
all of Owner’s right, title and interest in the Royalty Property, except and
subject to Owner’s reserved Royalty and the parties’ rights and obligations
under this Deed.




2.

Royalty   Owner grants, reserves and retains to itself, and Owner’s assigns and
successors forever, and NSRS agrees and covenants to pay to Owner, and Owner’s
assigns and successors, a production royalty equal to two percent (2%) of the
Net Smelter Returns (“NSR”), as calculated and determined in accordance with
Exhibit B attached to and by this reference incorporated in this Deed, NSRS
shall have the option and right to purchase one-half (1/2) of the Royalty
representing a total of one percent (1%) of the NSR for one million one hundred
thousand US dollars ($1,100,000) at any time within ninety (90) days after the
commencement of commercial production of Mineral from the Property.




2.1

Burden on Royalty Property.   The Royalty shall burden and run with the Royalty
Property, including any amendments, conversions to a lease or other form of
tenure, relocations or patent of all or any of the unpatented mining claims
which comprise all or part of the Royalty Property. On amendment, conversion to
a lease or other form of tenure, relocation or patenting or any of the
unpatented mining claims which comprise all or part of the Royalty Property,
NSRS agrees and covenants to execute, deliver and record in the office of the
recorder in which all or any part of the Royalty Property is situated an
instrument by which NSRS grants to Owner the Royalty and subjects the amended,
converted or relocated unpatented mining claims and the patented claims, as
applicable, to all of the burdens, conditions, obligations and terms of this
Deed.




2.2

Payment of the Royalty. NSRS shall calculate and pay the Royalty monthly in
accordance with the provisions of Exhibit B. If NSRS does not timely pay the
Royalty, Owner may give written notice to NSRS that NSRS is in default of its
obligations under this Deed, and unless within five (5) business days of receipt
by NSRS of such notice, Owner receives the delinquent Royalty payment, then NSRS
shall pay interest on the delinquent payment at the statutory rate determined in
accordance with the law of Nevada which shall accrue from the date the
delinquent Royalty payment was due to the date of payment of the Royalty and
accrued interest.




2.3

Production Records.   NSRS shall keep true and accurate accounts, books and
records of all of its activities, operations and production of Minerals on the
Royalty Property.





20







--------------------------------------------------------------------------------




2.4

Minimum Payments. On the dates described below, NSRS shall pay to the Owner the
sums (“Minimum Payments”) described below:




                 Date

Payment Amount

Within 10 days of the Effective Date

$9,000.00

First anniversary of the Effective Dat

$12,000.00

Second anniversary of the Effective Date

$15,000.00

Third anniversary of the Effective Date

$25,000.00

Fourth anniversary of the Effective Date

$30,000.00

Fifth anniversary thereafter of the Effective Date

$50,000.00




The Minimum Payments paid by NSRS to Owner under the Agreement or this Deed
shall constitute advance royalty payment obligations. NSRS’s Minimum Payment
obligation shall terminate on NSRS’s abandonment of the Royalty Property or the
cessation of the mining of or exploration for Minerals from the Property and the
Area of Interest and NSRS’s delivery of formal notice to regulatory agencies
having jurisdiction of NSRS’s operations on the Property and in the Area of
Interest that NSRS has ceased operations and commenced reclamation of the mine
on the Property or in the Area of Interest.




3.

Commingling   NSRS shall have the right to commingle Minerals from the Royalty
Property with Minerals mined from other properties. Not less than sixty (60)
days before commencement of commingling, NSRS shall notify Owner and shall
deliver to Owner NSRS’s proposed commingling plan for Owner’s review. Before
NSRS commingles any Minerals produced from the Royalty Property with Minerals
from other properties, the Minerals produced from the Royalty Property and other
properties shall be measured and sampled in accordance with sound mining and
metallurgical practices for metal, commercial Minerals and other appropriate
content. NSRS shall keep detailed accounts and records which show measures,
assays of metal, commercial Minerals, and other appropriate content and penalty
substances, and gross metal content of the Minerals. From this information, NSRS
shall determine the amount of the Royalty due and payable to Owner for Minerals
produced from the Royalty Property commingled with Minerals from other
properties.




4.   

Reports   Not later than March 1 of each year, NSRS shall deliver to Owner a
summary report of all exploration, development and mining activities and
operations conducted by NSRS on or relating to the Property during the preceding
calendar year. Such report shall include estimates of proposed expenditures
upon, anticipated production from and estimated remaining ore reserves on the
Royalty Property for the succeeding year. NSRS shall provide Owner reasonable
access to all data and information generated regarding the Royalty Property.




5.

Inspections   Owner, or its authorized agents or representatives, may enter upon
all surface and subsurface portions of the Royalty Property for the purpose of
inspecting the Royalty Property and all improvements and operations on the
Royalty Property, as well as inspecting and copying all accounts and records,
including without limitation such accounts and records which are maintained
electronically, pertaining to all activities and operations on or relating to
the Royalty Property, the improvements or operations.




6.

Compliance with Laws, Reclamation, Environmental Obligations and Indemnities




2.5

Compliance with Laws.  NSRS shall at all times comply with all applicable
federal, state and local laws, regulations and ordinances relating to NSRS’s
activities and operations on or relating to the Royalty Property.




2.6

Reclamation, Environmental Obligations and Indemnities. NSRS shall perform all
reclamation required under Federal, state, and local laws, regulations and
ordinances relating to NSRS’s activities or operations on or relating to the
Royalty Property and only those past activities for which NSRS has specifically
agreed to accept liability and responsibility for. NSRS shall defend, indemnify
and hold harmless Owner from and against any and all actions, claims, costs,
damages, expenses (including attorney’s fees and legal costs), liabilities and
responsibilities arising from or relating to NSRS’s activities or operations on
or relating to the Royalty Property, including those under laws, regulations and
ordinances intended to protect or preserve the environment or to reclaim the
Royalty Property. NSRS’s obligations under this Section shall survive the
abandonment, surrender or transfer of the Royalty Property.





21







--------------------------------------------------------------------------------




7.

Tailings and Residues.   All tailings, residues, waste rock, spoiled leach
materials and other materials (collectively “Materials”) resulting from NSRS’s
operations and activities on the Royalty Property shall be NSRS’s sole property,
but shall remain subject to the Royalty if they are processed or reprocessed and
NSRS receives revenues from such processing or reprocessing. If materials are
processed or reprocessed, the Royalty payable shall be determined by using the
best engineering, metallurgical, and technical practices and standards then
available.




8.

Title Maintenance.   

                      

8.1   Title Maintenance and Taxes. NSRS shall maintain title to the Royalty
Property, including without limitation, paying when due all taxes on or with
respect to the Royalty Property and doing all things and making all payment
necessary or appropriate to maintain the right, title and interest of NSRS and
Owner, respectively, in the Royalty Property and under this Deed.




8.2

Assessment Work and Mining Claim Maintenance Fees.   NSRS shall perform all
required assessment work on, pay all claim maintenance fees and make such
filings and recordings as are necessary to maintain title to the Royalty
Property in accordance with applicable federal and state laws and regulations.
NSRS shall perform the annual assessment work, pay the mining claim maintenance
fees and file and record proof of performance and payment and notice of intent
to hold the mining claims which constitute the Property.




8.3

Abandonment.   If NSRS intends to abandon or surrender any of the Royalty
Property (the “Abandonment Property”), NSRS shall first give written notice of
such intention to Owner first right of refusal” with at least sixty (60) days in
advance of the proposed date of abandonment or surrender. At any time before the
date of NSRS’s proposed abandonment or surrender of the Royalty Property Owner
may deliver written notice to NSRS that Owner desires NSRS to convey the
Abandonment Property to Owner. In such case, NSRS shall convey the Abandonment
Property to Owner free and clear of any claims, encumbrances or liens created
by, through or under NSRS. If Owner does not timely request reconveyance of the
Abandonment Property, Owner’s right to do so shall be irrevocably terminated.

      

9.

General Provisions.   

                              

9.1

Conflict. If a conflict arises between the provisions of this Deed and the
provisions of the Agreement, the provisions of the Agreement will prevail.




9.2

Entire agreement. This Deed and Agreement constitute the entire agreement
between the parties.




9.3

Additional documents.   The parties shall from time to time execute all such
further instruments and documents and do all such further actions as may be
necessary to effectuate the purposes of this Deed.




9.4

Binding Effect.   All of the covenants, conditions, and terms of this Deed shall
bind and inure to the benefit of the parties and their successors and assigns.




9.5

No Partnership.   Nothing in this Deed shall be construed to create expressly or
by implication, a joint venture, mining partnership or other partnership
relationship between the parties.




9.6

Governing Law.   This Deed is to be governed by and construed under the laws of
the State of Nevada, County of Washoe County.




9.7

Time of Essence.   Time is of the essence in this Deed.




9.8

Notices. Any notices required or authorized to be given by this Deed shall be in
writing and shall be sent either by commercial courier, facsimile, or by
certified U.S. mail, postage prepaid and return receipt requested, addressed to
the proper party at the address stated below or such address as the party shall
have designated to the other parties in accordance with this Section. Such
notice shall be effective on the date of receipt by the addressee party, except
that any facsimiles received after 5:00 p.m. of the addressee’s local time shall
be deemed delivered the next day.





22







--------------------------------------------------------------------------------




                                   

If to Owner:

Mountain Gold Claims, LLC Series 15.

PO Box 21146

Reno, NV  89515

775-849-1985




AND




Lane A. Griffin

321 Spokane Street

Richland, WA 99354

206-790-3346

 

Delivery of all Data to:

Mountain Gold Claims, LLC Series 15

760 Brenda Way

Washoe Valley, Nevada 89704




If to Lessee:

North Springs Resources Corp.

200 S Virginia, 8th Floor

Reno, NV 89501

(775)398-3078




This Deed is effective July 23, 2011, regardless of the date on which the
parties execute this Deed.




Mountain Gold Claims, LLC Series 15                         

North Springs Resources Corp.




By_______________________________                           

By  /s/ Harry Lappa____________

Thomas Callicrate










Lane A. Griffin




By_______________________________

Lane A. Griffin








23







--------------------------------------------------------------------------------




Exhibit D




To




North Springs Property

Exploration and Mining Lease and Option to Purchase Agreement

_________________________________________________________________________________________




MEMORANDUM OF EXPLORATION AND MINING LEASE AND OPTION TO PURCHASE AGREEMENT




Notice is given that Mountain Gold Claims, LLC Series 15 a Nevada limited
liability company and Lane A. Griffin (herein collectively referred to as
“Owner”) and North Springs Resources Corp., a Nevada corporation (“Lessee”),
have entered into the Exploration and Mining Lease and Option to Purchase
Agreement concerning the unpatented mining claims situated in Esmeralda County,
Nevada, more particularly described in Exhibit A attached to and by this
reference incorporated in this Agreement (the “Property”).  




Owner has leased the Property to Lessee and has granted to Lessee the option to
purchase and acquire title to the Property.  Lessee may assign its rights under
the Agreement provided that Owner has first consented to the assignment which
shall not be withheld unreasonably.




For purposes of the Agreement and this Memorandum, the addresses of the parties
are:




If to Owner:

Mountain Gold Claims, LLC Series 15

PO Box 21146

Reno, NV  89515

775-849-1985




AND




Lane A. Griffin

321 Spokane Street

Richland, WA 99354

206-790-3346

 

Delivery of all Data to:

Mountain Gold Claims, LLC Series 15

760 Brenda Way

Washoe Valley, Nevada 89704




If to Lessee:

North Springs Resources Corp.

200 S Virginia, 8th Floor

Reno, NV 89501

(775)398-3078







Dated __________________     ____, 2011.








24







--------------------------------------------------------------------------------

LEASEE:

North Springs Resources Corp.




/s/ Harry Lappa_____________________________    

By: Harry Lappa, President







OWNER:




Mountain Gold Claims, LLC Series 15




_________________________________________  

By:  Thomas Callicrate, Manager







Lane A. Griffin




__________________________________________  

By: Lane A. Griffin













STATE OF NEVADA,

)

ss.

COUNTY OF ESMERALDA

)




This Memorandum of Exploration and Mining Lease and Option to Purchase Agreement
was executed before me on ___________________________, 2011, by Thomas E.
Callicrate.




______________________________________

Notary Public







STATE OF NEVADA,

)

ss.

COUNTY OF ESMERALDA

)




This Memorandum of Exploration and Mining Lease and Option to Purchase Agreement
was executed before me on ___________________________, 2011, by Lane A. Griffin.




______________________________________

Notary Public




STATE OF NEVADA,

)

ss.

COUNTY OF ESMERALDA

)




This Memorandum of Exploration and Mining Lease and Option to Purchase Agreement
was executed before me on ___________________________, 2011, by Harry Lappa.










______________________________________

Notary Public











25







--------------------------------------------------------------------------------

Exhibit E




To




North Springs Property

Exploration and Mining Lease and Option to Purchase Agreement

_________________________________________________________________________________________




NOTICE OF NON-RESPONSIBILITY







When recorded return to:




Mountain Gold Claims, LLC Series 15

Attn: Thomas E. Callicrate

PO Box 21146

Reno, Nevada 89515




Lane A. Griffin

Attn: Lane A. Griffin

321 Spokane Street

Richland, WA 99354




NOTICE OF NON-RESPONSIBILITY




Pursuant to NRS 108.234, Mountain Gold Claims, LLC Series 15, a Nevada limited
liability company and Lane A. Griffin (collectively, the “Owner”) hereby give
notice that this Notice of Non-Responsibility (the “Notice”) is made on behalf
of the Owner, Owner will not be responsible for materials furnished to or labor
performed on the North Springs Property unpatented lode mining claims listed in
Exhibit A, as well as any future unpatented lode mining claims located and
recorded within the Area of Interest as described in Exhibit A attached which
are located in Esmeralda County, Nevada, the county recording and BLM filing
information for which is more particularly described in Exhibit A attached to
and by reference incorporated in this Notice.




1.

The owner of the Property is Mountain Gold Claims LLC Series 15 and Lane A.
Griffin (collectively the “Owner”).




2.

The Owner has granted certain rights in the Property to North Springs Resources
Corp.




3.

The Owner will not be responsible for any buildings or other improvement
constructed on the Property by the Lessee or its assigns, successors or
sub-lessees.




4.

For purpose of this Notice the addresses of the Owner and the lessee are:




 

If to Owner:

Mountain Gold Claims LLC Series 15

PO Box 21146

Reno, NV  89515




AND




Lane A. Griffin

321 Spokane Street

Richland, WA 99354

 

Delivery of all Data to:

Mountain Gold Claims LLC Series 15

760 Brenda Way

Washoe Valley, Nevada 89704




If to Lessee:

North Springs Resources Corp.

200 S Virginia, 8th Floor

Reno, NV 89501

(775)398-3078





26







--------------------------------------------------------------------------------







This notice pertains to any work performed by or at the request of North Springs
Resources Corp., a Nevada corporation or any of its employees, contractors,
subcontractors, parents or subsidiary corporations, assignees, or other
providers of services and materials to the unpatented lode mining claims.




Dated this ________ day __________________________, 2011










MOUNTAIN GOLD CLAIMS LLC SERIES 15

A Nevada limited liability company







By: _____________________________________

Thomas E. Callicrate, Manager










STATE OF NEVADA

)

) SS

COUNTY OF ESMERALDA

)




On this _________ day of ________________________, 2011 personally appeared
before me, a Notary Public, Thomas E. Callicrate, Manager of Mountain Gold
Claims LLC Series, a Nevada limited liability company, who acknowledged that he
executed the within Notice of Non-Responsibility.







IN WITNESS THEREOF I have hereunto set my hand and official seal.




My Commission Expires:




________________________________

NOTARY PUBLIC










Lane A. Griffin







By: _____________________________________

Lane Griffin







STATE OF NEVADA

)

) SS

COUNTY OF ESMERALDA

)




On this _________ day of ________________________, 2011 personally appeared
before me, a Notary Public, Lane A. Griffin, who acknowledged that he executed
the within Notice of Non-Responsibility.




IN WITNESS THEREOF I have hereunto set my hand and official seal.




My Commission Expires:




________________________________








27





